DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-12) in the reply filed on 11/15/2021 is acknowledged.
Claims 13-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by StewMac (https://www.stewmac.com/luthier-tools-and-supplies/types-of-tools/saws/stewmac-fret-slotting-miter-box/?utm_source=google&utm_medium=shopping&utm_campaign=2022-02-gp&gclid=EAIaIQobChMImd-X3aej9gIVDFNyCh0pFwThEAQYBSABEgKyOPD_BwE#productDescription) (see NPL attached).
Regarding claim 1, the annotated figure below discloses the instant limitations (see figure below). The apparatus is drawn to fret slotting miter box. The apparatus as in the annotated figure (Figure 1 & 2) satisfies the instant limitations, as the apparatus is made of metal so it is by nature conductive. Figure 2 below discloses the claimed conductive and core portions, as well as the support portion. As can be seen from the figures, both the conductive and core portions include two flat surfaces and a curved section connection in between. As can be seen from the figures, the conductive portion is in direct contact with the core portion (as can be seen from both figures 1 & 2). Further, the apparatus box/structure is made of aluminum, whereas the specific conductive/magnetic portions are made of stainless steel (as can be seen from the figures). Stainless steel is capable of serving as a magnetic object.
Further, magnetic portions are also disclosed, with flat portions (the green line) being connected by a curved portion. Further, as can be seen from the figures the support portion (combination of the nail with pad on top and the overall structure of the core and conductive portions), includes as curved pad portion with flat portions on either side (see figures 1 & 2). Further, as can be seen from the figures, the pad portion is in direct contact with the conductive portion, given that the pad, which is covered by a paint or film (guide film portion) is in contact or overlapping the conductive portion which is “under the pad portion”. Further, as can be seen from the figures a guide film portion with first and second flat film portions and curved film portion is also disclosed (the 

    PNG
    media_image1.png
    636
    856
    media_image1.png
    Greyscale
 
Figure 1 (annotated)

    PNG
    media_image2.png
    613
    1144
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over StewMac (https://www.stewmac.com/luthier-tools-and-supplies/types-of-tools/saws/stewmac-fret-slotting-miter-box/?utm_source=google&utm_medium=shopping&utm_campaign=2022-02-gp&gclid=EAIaIQobChMImd-X3aej9gIVDFNyCh0pFwThEAQYBSABEgKyOPD_BwE#productDescription) (see NPL attached) and Renz (DE202019002814U1 - see machine translation attached).

Regarding claim 2, the instant limitations have been disclosed already (see claim 1 rejection above).

Renz is also drawn to the art of a miter box (Abstract), discloses all partsof the miter box being made of stainless steel (Abstract; [0001]). 
It would have been obvious to an ordinarily skilled artisan to have modified the parts of the miter box being made of stainless steel, as disclosed by Renz, in order to have an apparatus that provides better grip, but also increases speed and flexibility [0004]. Further it would have been obvious to modify the material to be stainless steel, since as such it would involve merely a simple substitution between one prior art element for another, and the courts have held that simple substitution of one known element for another is a matter of obvious skill when it does no more than yield predictable results (MPEP 2143 I(B)).

Regarding claim 3, the instant limitations are intended use limitations and as such are not given patentable weight (See MPEP 2114 (II) & MPEP 2115). The present apparatus would be capable of meeting the instant limitations as it has both a magnetic and conductive portions.

Regarding claim 4, the instant limitations have been disclosed by the StewMac NPL and Renz (see claim 1 & 2 rejections above).


Regarding claim 5, the instant limitations have been disclosed by the StewMac NPL and Renz (see claim 1 & 2 rejections above).

Regarding claim 6, the instant limitations have been disclosed by the StewMac NPL and Renz (see claim 1 & 2 rejections above).

Regarding claim 7, the instant limitations have been disclosed by the StewMac NPL and Renz (see claim 1 & 2 rejections above).

Regarding claim 8, the instant limitations have been disclosed by the StewMac NPL and Renz (see claim 1 & 2 rejections above).

Regarding claim 9, the instant limitations have been disclosed by the StewMac NPL and Renz (see claim 1 & 2 rejections above).

Regarding claim 10, the instant limitations have been disclosed by the StewMac NPL and Renz (see claim 1 & 2 rejections above).

Regarding claim 11, the instant limitations have been disclosed by the StewMac NPL (see claim 1 rejection above).
In the event the applicant disagrees with the conductive/magnetic portions being stainless steel, it is further known from Renz for a miter box to be made of stainless steel, which would mean all parts of the apparatus are made of stainless steel. Renz is 
It would have been obvious to an ordinarily skilled artisan to have modified the parts of the miter box being made of stainless steel, as disclosed by Renz, in order to have an apparatus that provides better grip, but also increases speed and flexibility [0004]. Further it would have been obvious to modify the material to be stainless steel, since as such it would involve merely a simple substitution between one prior art element for another, and the courts have held that simple substitution of one known element for another is a matter of obvious skill when it does no more than yield predictable results (MPEP 2143 I(B)).

Regarding claim 12, the instant limitations are intended use limitations and as such are not given patentable weight (See MPEP 2114 (II) & MPEP 2115). The present apparatus would be capable of meeting the instant limitations as it has both a magnetic and conductive portions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee, (U.S Patent 9379355B1 – drawn also to a flexible display device), Park (U.S Patent 9865670B2 - drawn also to a flexible display device), Lim (U.S Patent 9337433B2 - drawn also to a display device), Ka (U.S PG Pub 20140002385A1 - drawn also to a display device), Um (U.S PG Pub 20170069879A1 – drawn also to a display device), and Hong (U.S Patent 9857845 – drawn also to a flexible display device).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746